Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
The instant application (17/096,132) is a reissue of US 10,125,163 issued 11/13/18, originally filed as 15/299,931 on 10/21/16, and which claimed the benefit of 62/245,454 filed 10/23/15.  The patent is subject to terminal disclaimer over 15/490,090, now issued US 10,239,914.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Maintenance Fees
Patent Owner is reminded of the requirement to pay all applicable maintenance fees on the original patent, MPEP 1415.01.   
Application Data Sheet
Patent Owner’s attention is directed to the application data sheet filed 11/12/20 in addition to 37 CFR. 1.76 and MPEP 1405 and 1410.  The application data sheet is controlling regarding benefit claims and deletion in a reissue application of an earlier-obtained benefit claim under 35 USC 120 will not operate to lengthen the term of the patent to be reissued.  The 11/12/20 application data sheet omits the prior domestic benefit claim.  This omission appears to be an oversight, and correction is suggested.  The effective date for the claims of this reissue application will be treated as if they were presented in the patent being reissued for the purposes of evaluating patentability over the prior art, see MPEP 1440.II.
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,125,163 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Filing and Claim Amendment Requirements in Reissue Applications
Applicant is reminded of the requirements for filing (see 37 CFR 1.173) and for amendments in reissue applications (see 37 CFR 1.173(b) and MPEP 1453).  It is noted that the amendments of 11/12/20 and 2/16/21 are informal/non-compliant as follows.  
Specification
The disclosure is objected to because of the following informalities:  
The filing papers omit a copy of the terminal disclaimer over 15/490,090 (US 10,239,914) within the 15/299,931 prosecution history, see 37 CFR 1.173 and MPEP 1410.
The 2/16/21 amendment to the specification is objected to because matter to removed should be included in single brackets.  Strikethrough is not recognized. 
Appropriate correction is required.
Claim Objections
The claim amendment filed 11/12/20 is objected to because the claims lack proper status identifiers.  Claims 1-14 are objected to because the claims should be identified as (Original).  
Appropriate correction is required.
Claims
Claims 1, 9, 13 and 15 are independent.  Claims 1, 9 and 13 are appended below.  Claim 15 is identical to claim 1 with the exception that, “neat” is omitted.   
1. A method of deprotection in solid phase peptide synthesis in which the improvement comprises:
adding an organic base deprotection composition neat to a mixture of a growing peptide chain, a solid phase support, and any excess activated amino acid from a preceding coupling cycle:
wherein the organic base is added to the mixture in a volume of 20% or less of the volume of the mixture and
without any draining step between the coupling step of any preceding coupling cycle and the addition of a deprotection composition for any successive cycle.

9. A method of deprotection in solid phase peptide synthesis in which the improvement comprises:
deprotecting a protected amino acid by combining and heating the protected amino acid and a liquid organic base in a reaction vessel; and
during or after the deprotecting step, reducing the ambient pressure in the vessel with a vacuum pull to remove the liquid organic base without any intervening draining step while simultaneously heating the vessel contents: and
without otherwise adversely affecting the remaining materials in the vessel or causing problems in any subsequent steps in the SPPS cycle.

13. A method of deprotection in solid phase peptide synthesis (SPPS) in which the improvement comprises deprotecting in a reaction vessel a protected amino acid below atmospheric pressure at a temperature of at least about 60° C. while providing a path for evaporating base to leave the reaction vessel.


Claim Rejections 251

Recapture

Claims 15-22 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As in MPEP1412.02.II., we apply the recapture rule as a three-step process: (1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original
patent claims; (2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and (3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
	Regarding (1) above, new claims 15-22 are broader than original claims 1-8, particularly in removing the, “neat,” recitation added within original claim 1 in response to rejections within the 15/299,931 prosecution history.  This amendment permits the addition of more dilute compositions, the term, “neat,” referring to addition of a composition free from admixture or dilution.
	Regarding (2) above, this broader aspect relates to subject matter surrendered within the original prosecution history.  In particular, the Non-final rejection of 9/29/17 rejected claims 1-4, 8-13, 16, 27 and 30-34 in 102 and 103 rejections noting deprotection in 20-50% and 50% piperidine in dimethylformamide (DMF).  In addition, these teachings were reiterated for the amended claims within the Final rejection of 4/19/18, also noting rejection under 35 U.S.C. 103, particularly in view of the 50% piperidine teachings.   Allowance was issued only after insertion of the neat recitation in addition to removal of the 50% language (claim set 7/10/18) to overcome such rejections.  Furthermore, Applicant argued that this amendment distinguished the claims over the prior art (response filed 2/23/18, p. 12).
	Regarding (3) above, the removal of the, “neat,” language in claims 15-22 constitutes recapture of the above previously surrendered subject matter.  The claims are not materially narrowed in any other respects, so that the claims are not enlarged to avoid the recapture rule.
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
As noted above, claims 1-14 are Original and claims 15-22 are New.  The new claims are however subject to the recapture rejection above.  Therefore, there is no identified error upon which reissue may be based.   
Claims 1-22 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the oath/declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Simon et al., U.S. 2014/0275481.
Simon teaches a method of deprotection in solid phase peptide synthesis as recited.  The method is performed in a flow-through apparatus (Title, Abstract, Summary, Detailed Description, Examples, Claims).  The steps include deprotection, particularly via, “adding an organic base deprotection composition (piperidine or TFA ¶28, 31) to a mixture of a growing peptide chain (¶31, 121, 124), a solid phase support (solid phase support resin (¶63-66, Examples, claims), and any excess activated amino acid (¶4-8, 33-34, 37, 47-59) from a preceding coupling cycle (¶2, Examples).” 
Regarding the limitation, “wherein the organic base is added to the mixture in a volume of 20% or less of the volume of the mixture,” the organic base (50% piperidine in DMF) is added to a small or large reactor of 2 or 2.5 ml (¶69-70, 75-77, 80, 99, 104), particularly at rates ranging from 6, 10, 20, 100 ml/min for different time periods including 1, 6, 15, 20, 30, 60 seconds and 2 min, (¶69-72, 76-77, 80, 99, 104, 110, 113, 115, 122).  As the organic base (piperidine at 50% in DMF) is introduced via flow, it is further diluted as it enters the column, and thus it is added to the mixture (growing peptide chain, a solid phase support, and any excess activated amino acid) in a volume of 20% or less of the volume of the mixture.   
Regarding the limitation, “without any draining step between the coupling step of any preceding coupling cycle and the addition of a deprotection composition for any successive cycle,” because Simon teaches a flow-through apparatus, there are no draining steps between coupling and deprotection (Examples, particularly deprotection with addition of 50% piperidine in DMF ¶70-72, 75-77, 80. 82, 95-96, 110-113, 115, 121-122).  
Further regarding claim 16, the method includes the addition of additional amino acid residues within multiple cycles (¶31-43).
Regarding claim 17, preferred is piperidine 50% in DMF (¶77).
Regarding claims 18-22 and the ratios and volume of piperidine:mixture from a preceding cycle; piperidine at 50% in DMF is added at rates ranging from 6, 10, 20, 100 ml/min for different time periods including 1, 6, 15, 20, 30, 60 seconds and 2 min, (¶69-72, 76-77, 80, 99, 104, 110, 113, 115, 122) corresponding to ratios between about 1:20, 1:3, 1:5 and volumes of 0.4-1.0 ml.  The mixture as recited is the, “growing peptide chain, a solid phase support, and any excess activated amino acid from a preceding coupling cycle,” which is said to occur within a reactor (in reactors of 2.0 and 2.5 ml being exemplified).  Further, as the organic base (piperidine at 50% in DMF) is introduced via flow, it is further diluted as it enters the column, and thus it is added to the mixture in a volume of 20% or less of the volume of the mixture.
Conclusion
Claims 1-22 are rejected.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is 571-272-0894. The examiner can normally be reached on Monday through Thursday from 8:00 a.m. to 6:00 p.m. MT.  If the attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Jean Witz can be reached by dialing 571-272-0927.  The official fax number for the organization where this application is assigned is 571-273-9900.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
All correspondence relating to this reissue proceeding should be directed to:
By EFS:  
Registered users may submit via the electronic filing system EFS-Web at: https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax:  (571)-273-9900

By mail to:
Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991